DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/23/2021.
No prior art is being applied to Claims 40, 48, and 58 because the prior art does not disclose or make obvious “each of the closed-ended grooves is characterized by a length defined by a distance between a first end surface in the tool body section and a second end surface in the tool body section, a depth orthogonal to the length and extending from the external surface to a bottom surface in the tool body section, the bottom surface extending extends from the first end surface to the second end surface, and a width less than the length, orthogonal to the length and the depth, and defined by a distance between a first sidewall surface in the tool body section and a second sidewall surface in the tool body section, the bottom surface being located at some radially inward depth relative to the external surface but at some radially outward depth relative to the internal surface, the first sidewall surface, the second sidewall surface,  the first end surface, and the second end surface each, respectively, extending from  the bottom surface to  the external surface, the bottom surface being contiguous, respectively, with the first sidewall surface, the second sidewall surface, the first end surface, and the second end surface, and the first sidewall surface and the second sidewall surface each, respectively, being contiguous with the first end surface and the second end surface, wherein a first groove of the plurality of closed-ended grooves is oriented at a first non- axial direction and a second groove of the plurality of closed-ended grooves is oriented at a second direction, the first direction and the second direction being different; and wherein the first groove, in combination with a particular energized 
No prior art is being applied against claims 72 and 73 because the prior art does not disclose or make obvious “for each of one or more particular lands of the plurality of lands, the machined-out portion of that particular land is cut at some non-radial angle” as is recited, in the combination as claimed, and as best understood.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any rejection or reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous 112(a) rejections are withdrawn for the following reasons and in light of applicant’s arguments.  While the figures show groove (342) as having a rounded bottom (see for example Figure 3E), paragraph [00049] explains that “Each groove 342, 346 is defined by two sides, a top and a bottom, which may be optionally rounded off. Each groove 342 also has a depth, which may be a portion of the thickness of the tool body section 12-1. The depth may be, for example, uniform, graduated, or rounded.”  Applicant is distinguishing between rounded and uniform in the above description, and as best understood, when applicant recites “uniform,” applicant is referring to a flat bottom such as how groove (346) is shown in Figure 3A.  For clarity, the Examiner respectfully disagrees that the rectangular shape referenced in paragraph [00049] refers to the bottom surface, and instead, as best understood, the rectangular shape is 
However, with regard to the arguments on page 37-38 directed towards Wisler et al. (Wisler) (US 2011/0187373),
First, there is no requirement that the ferrite rod need be considered part of the groove.   The groove can simply be (110),(31) and which is further explained below.  Further, Figure 7A shows the antenna pattern used in the invention, such as in Figure 6.  The specifics for the grooves are shown in Figures 13A,13B.  Further, the Examiner respectfully disagrees with applicant’s interpretation of Wisler and of the argued claim features.  While applicant does recite a closed groove, such a recitation is broad, and it does not exclude a cutout formed in the groove.  As evidence, the Examiner respectfully notes that part of the groove walls have holes in them such that the coils can extend into the grooves.  As such, merely because part of the groove is open on the inside does not preclude the groove from being considered a closed groove.  The channels (105) noted by applicant are for the antennas (40),(42) and are therefore similar to applicant’s holes in applicant’s grooves.  These channels do not extend all the way into and out of the page such that they completely cut of the bottom section (31) from the top (110).  Instead, as seen in Figures 6 and 7A, the channels would reasonably only exist where the antenna wires pass through the grooves.  The portions above and below the channels (105) for wires (40),(42) 

    PNG
    media_image1.png
    586
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    745
    media_image2.png
    Greyscale

As can be seen above, the groove does extend and is bounded by the tool body.  It has sidewalls as claimed, and a bottom that extends from one sidewall to the other.  The groove is closed, and the only opening is at the top. The bottom extends throughout the entire length of the sidewalls including their boundaries as claimed.  The only exception would be for the channel (105), but applicant has a similar channel where applicant’s antenna wire also exists (see the below figure).

    PNG
    media_image3.png
    651
    627
    media_image3.png
    Greyscale

Applicant then argues the interpretation of the term “top,” but the Examiner respectfully disagrees and notes that the term top is being intepreted in the same manner as applicant, which is at the top of the groove where the groove opens at the external surface at the top of  the sidewalls (110).
As such, the Examiner respcetfully disagrees with applicnat.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-60, 62-69, and 71-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 40,
The phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the third to last paragraph introduces new matter.   Applicant is now reciting that the above coils are “energized.”  As such, it is reasonable to interpret this phrase to mean that these coils are acting like transmitter coils and are generating a magnetic dipole moment due to being energized, 
As to Claim 48,
The phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the third to last paragraph introduces new matter.   Applicant is now reciting that the above coils are “energized.”  As such, it is reasonable to interpret this phrase to mean that these coils are acting like transmitter coils and are generating a magnetic dipole moment due to being energized, where being energized reasonably means that a source such as current has been placed into the coils by the source.  However, applicant does not recite any structural features in the claim that are capable of energizing the coils.  The coils themselves cannot energize themselves, and the only other structural features of the claim include the tool body section and the grooves.  Neither 
The phrase “wherein at least one of the transmitters or at least one of the receivers comprises:” on line 5 in combination with the phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the third to last paragraph introduces new matter.  Applicant is now reciting that the coils are energized, and such a feature is reasonable when the transmitter comprises the coils.  However, when the receiver comprises the coils, the coils would not reasonably be “energized” to produce a magnetic dipole as claimed, and the coils would not reasonable be acting as receiver coils.  For example, US 2016/0139231 to Homan et al. explains “These techniques involve measurement of induced voltage in a receiver antenna due to eddy currents induced in an intermediate coupling medium (ICM) as result of an energized transmitter coil” in paragraph [0036].  Additionally, US 2016/0091628 to Reagor et al. explains “As with the directional antennas described above with respect to FIG. 3, when an axial coil 570 is energized (is active or receives electrical power), the amount of electrical power can be constant or varied. Further, when multiple axial coils 570 are energized, the amount of electrical power received by 
As to Claim 58,
The phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the sixth to last paragraph introduces new matter.   Applicant is now reciting that the above coils are “energized.”  As such, it is reasonable to interpret this phrase to mean that these coils are acting like transmitter coils and are generating a magnetic dipole moment due to being energized, where being energized reasonably means that a source such as current has been placed into the coils by the source.  However, applicant does not recite any structural features in the claim that are capable of energizing the coils.  The coils themselves cannot energize themselves, and the only other structural features of the claim include the tool body section and the grooves.  Neither a tool body section or grooves can energize the coils, and applicant does not recite any other structural features in the claim, let alone any that can energize the coils.  By not reciting any structure capable of energizing the coils, applicant is essentially claiming that the structure as recited in capable of performing this function.  Furthermore, the Examiner acknowledges that 
The phrase “at least one of the transmitters or at least one of the receivers having an antenna assembly comprising” on lines 4-5 in combination with the phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the sixth to last paragraph introduces new matter.  Applicant is now reciting that the coils are energized, and such a feature is reasonable when the transmitter comprises the coils.  However, when the receiver comprises the coils, the coils would not reasonably be “energized” to produce a magnetic dipole as claimed, and the coils would not reasonable be acting as receiver coils.  For example, US 2016/0139231 to Homan et al. explains “These techniques involve measurement of induced voltage in a receiver antenna due to eddy currents induced in an intermediate coupling medium (ICM) as result of an energized transmitter coil” in paragraph [0036].  Additionally, US 2016/0091628 to Reagor et al. explains “As with the directional antennas described above with respect to FIG. 3, when an axial coil 570 is energized (is active or receives electrical power), the amount of electrical power can be constant or varied. Further, when multiple axial coils 570 are energized, the amount of electrical power received by one axial coil 570 can differ from the amount of electrical power received by 
The phrase “the data acquisition uses at least one transmitter of the one or more transmitters having the antenna assembly or at least one receiver of the one or more receivers having the antenna assembly” in the last paragraph in combination with the phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the sixth to last paragraph introduces new matter.  Applicant is now reciting that the coils are energized, and such a feature is reasonable when the transmitter comprises the coils.  However, when the receiver comprises the coils, the coils would not reasonably be “energized” to produce a magnetic dipole as claimed, and the coils would not reasonable be acting as receiver coils.  For example, US 2016/0139231 to Homan et al. explains “These techniques involve measurement of induced voltage in a receiver antenna due to eddy currents induced in an intermediate coupling medium (ICM) as result of an energized transmitter coil” in paragraph [0036].  Additionally, US 2016/0091628 to Reagor et al. explains “As with the directional antennas described above with respect to FIG. 3, when an axial coil 570 is energized (is active or receives electrical power), the amount of electrical power can be constant or varied. Further, when multiple axial coils 570 are energized, 
As to Claim 71,
The phrase “the one or more portions of the external surface extending between and from the first sidewall surface to the second sidewall surface” on the last two lines of the seventh to last paragraph introduces new matter.  At issue here is that the full scope of the above claim feature is not originally disclosed.  Using Figure 3E, as best understood, applicant is referring to the portions of the tool body that are located at the outer boundary of the first and second sidewalls as indicated below.  However, the external surface and the sidewalls do not exist in the same space, and at some point, what is considered to be a sidewall must cease and what is considered to be the external surface must begin.  That stated, in three dimensional space, when viewed a direction along the length of the groove, the external surface will appear to be between the sidewalls.  However, when viewed from any other location, this would not be correct. Additionally, the external surface, by its own nature of being an “external surface,” does not physically exist in the groove, and thus does not physically exist between the sidewalls. The above claim recitation is not limited to a specific viewpoint, and would therefore reasonably include any of the above interpretations, but where all but one are not reasonably disclosed.  As 
As to Claims 41-47, 49-57, 59, 60, 62-69, and 72-73,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-60 and 62-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 58,
The phrase “wherein the first groove, in combination with a particular energized axial or tilted coil selected from a second of one or more coils, produces a magnetic dipole moment, and the second groove, in combination with the same particular energized axial or tilted coil, simultaneously produced a second magnetic dipole moment, the direction of the first magnetic dipole moment and the direction of the second magnetic dipole moment being different” in the sixth to last paragraph is indefinite.  Claim 58 is a method of using claim and therefore is directed towards method steps of using an apparatus.  Applicant is reciting that the above coils are “energized,” but such a recitation is made in a past tense manner, as opposed to a present tense method step.  As such, it is unclear if applicant intends the above phrase to be a positive 
As to Claims 59, 60 and 62-69,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 71 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisler et al. (Wisler) (US 2011/0187373). 
As to Claim 71,

    PNG
    media_image2.png
    550
    745
    media_image2.png
    Greyscale

Wisler discloses an antenna assembly, including: a tool body section (20) having a longitudinal axis, an internal surface (22), an external surface, and a structural material between the internal and external surface (see above figures), (Figures 13A,13B); a plurality of grooves (110),(31) and (36),(38) embedded in a radially outward, relative to the longitudinal axis, region of the structural material (Figures 4A-4C,6,7A,8,13A,13B,17); each groove in the plurality of grooves being bounded by a first sidewall surface having a closed first sidewall boundary, a second sidewall surface formed by a second portion of the structural material, the second sidewall surface having a closed second sidewall boundary, and a bottom surface formed by a third portion of the structural material, the bottom surface having a closed bottom boundary (see the above marked up figures and note that each groove has two sidewalls and a bottom surface .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858